                                          Case 4:19-cv-07562-PJH Document 172 Filed 01/01/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CISCO SYSTEMS, INC., et al.,
                                                                                         Case No. 19-cv-07562-PJH
                                   8                   Plaintiffs,

                                   9             v.                                      ORDER PERMITTING PLAINTIFF
                                                                                         LEAVE TO FILE APPENDED MOTION
                                  10     WILSON CHUNG, et al.,                           FOR PARTIAL RECONSIDERATION
                                                                                         AND STAYING DECEMBER 21, 2020
                                  11                   Defendants.                       SEALING ORDERS PENDING
                                                                                         DISPOSITION OF PLAINTIFF'S
                                  12                                                     MOTION FOR RECONSIDERATION
Northern District of California
 United States District Court




                                  13                                                     Re: Dkt. Nos. 169, 171

                                  14          On December 21, 2020, the court issued an order granting in part and denying in
                                  15   part various motions to seal filed in connection with defendants Plantronics Inc.’s and
                                  16   Thomas Puorro’s (collectively, “Plantronics”) motion to strike and challenge the
                                  17   sufficiency of plaintiff’s California Code of Civil Procedure § 2019.210 trade secret
                                  18   designation (the “disclosure”). Dkt. 168 (the “December 21 Order”). The court directed
                                  19   plaintiff to prepare and provide Plantronics with redacted copies of various filings
                                  20   considered in that order and consistent with the order’s sealing determinations. Id. at 32.
                                  21   Plaintiff was required to provide Plantronics the subject copies by December 31, 2020.
                                  22   Id. By January 4, 2021, plaintiff and Plantronics were both required to file on the public
                                  23   docket the subject copies as well as other specified filings. Id.
                                  24          On December 30, 2020, plaintiff filed a motion for leave (Dkt. 169) to file an
                                  25   appended motion for partial reconsideration of the December 21 Order’s determinations
                                  26   on the various motions to seal (Dkt. 169-1). In its partial motion for reconsideration,
                                  27   plaintiff argues that the court “failed to consider critical legal arguments and facts that
                                  28   support sealing” five excerpts in the disclosure and a slide in a supporting exhibit that the
                                          Case 4:19-cv-07562-PJH Document 172 Filed 01/01/21 Page 2 of 3




                                   1   court ordered unsealed. Dkt. 169-1 at 3. Plaintiff challenges only those six sealing
                                   2   determinations. Id. at 3.
                                   3           On December 31, 2020, at approximately 5:00 pm (PT), plaintiff filed a motion to
                                   4   stay portions of the December 21 Order’s sealing determinations. Dkt. 171. In particular,
                                   5   plaintiff requests that the court stay the following portions of that order pending a decision
                                   6   on plaintiff’s motion for leave to file a motion for partial reconsideration:
                                   7       •       Plaintiff’s obligation to provide Plantronics a redacted copy of the disclosure
                                   8               consistent with the court’s sealing determination. Dkt. 171 at 2.
                                   9       •       Plantronics’s obligation to file that copy on the public docket by January 4,
                                  10               2021. Id.
                                  11       •       Plaintiff’s obligation to publicly file a redacted copy of Docket 156-1 consistent
                                  12               with the court’s sealing determinations. Id.
Northern District of California
 United States District Court




                                  13           In its motion to stay, plaintiff’s counsel represents that Plantronics does not
                                  14   oppose plaintiff’s motion to stay but does oppose its motion for partial reconsideration.
                                  15   Id. at 2.
                                  16           The court permits plaintiff leave to file (Dkt. 169) its motion for partial
                                  17   reconsideration (Dkt. 169-1). Pursuant to its inherent authority to manage its docket, the
                                  18   court STAYS the above-bulleted portions of its December 21 Order. To be clear, the
                                  19   subject order to stay should not be read to suggest that the underlying motion for
                                  20   reconsideration has merit. Rather, the court prefers to have an opportunity to fully
                                  21   consider and rule on the motion. Plantronics may file a ten-page opposition to it within
                                  22   ten days of this order. Plaintiff may not file a reply.
                                  23           This order does not affect the parties’ remaining obligations under the December
                                  24   21 Order. Additionally, plaintiff should be prepared to provide Plantronics with a copy of
                                  25   the redacted disclosure and Docket 156-1 for public filing immediately following the
                                  26   court’s decision on the motion for partial reconsideration. Plaintiff should also understand
                                  27   that, going forward, the court will not entertain eleventh hour motions.
                                  28           IT IS SO ORDERED.
                                                                                       2
                                         Case 4:19-cv-07562-PJH Document 172 Filed 01/01/21 Page 3 of 3




                                   1   Dated: January 1, 2021

                                   2                                       /s/ Phyllis J. Hamilton
                                                                           PHYLLIS J. HAMILTON
                                   3                                       United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            3
